

116 HRES 806 IH: Expressing the sense of the House of Representatives that Congress should enact the Voters with Disabilities Bill of Rights to fulfill the promises of the Americans With Disabilities Act of 1990 and other civil rights laws which demand equal access to the ballot box for people with disabilities and to reaffirm and ensure that voters with disabilities have equal access to the ballot box.
U.S. House of Representatives
2020-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 806IN THE HOUSE OF REPRESENTATIVESJanuary 17, 2020Ms. Wild (for herself, Ms. Norton, Mr. Rose of New York, Mr. Khanna, Ms. Stevens, Mr. Pappas, Mr. Clay, Mr. Grijalva, Ms. Dean, Mr. Larsen of Washington, Ms. Velázquez, Mr. McNerney, Mr. Soto, Mr. Horsford, Mr. DeSaulnier, Mrs. Kirkpatrick, Ms. Schakowsky, Ms. Haaland, Ms. Fudge, Mrs. Davis of California, Mr. Smith of Washington, Mr. Blumenauer, Ms. Meng, and Mr. Langevin) submitted the following resolution; which was referred to the Committee on House AdministrationRESOLUTIONExpressing the sense of the House of Representatives that Congress should enact the Voters with
			 Disabilities Bill of Rights to fulfill the promises of the Americans With
			 Disabilities Act of 1990 and other civil rights laws which demand equal
			 access to the ballot box for people with disabilities and to reaffirm and
			 ensure that voters with disabilities have equal access to the ballot box.
	
 Whereas the Centers for Disease Control and Prevention reported that 61,000,000 Americans live with a disability;
 Whereas the School of Management and Labor Relations at Rutgers University projected that in 2016 there were 35,400,000 people with disabilities eligible to vote in the United States, one-sixth of the total American electorate;
 Whereas, despite the size, diversity, and the interest of people with disabilities to participate in the United States electoral system, America’s elections are woefully, inexcusably, and unjustly not fully accessible to all voters;
 Whereas the Government Accountability Office found that 65 percent of voting stations had an accessible voting system that could impede the casting of a private and independent vote in 2016;
 Whereas despite the demonstrated investment of the disability community in elections, people with disabilities continue to turn out to vote at a lower rate than their nondisabled peers; and
 Whereas the School of Management and Labor Relations at Rutgers University found that voter turnout of people with disabilities lagged behind the nondisabled population by a difference of 6 percentage points in 2016 and 5.7 percentage points in 2012: Now, therefore, be it
	
 That it is the sense of the House of Representatives that Congress should enact the Voters with Disabilities Bill of Rights to fulfill the promises of the Americans With Disabilities Act of 1990 and other civil rights laws which demand equal access to the ballot box for people with disabilities and to reaffirm and ensure that voters with disabilities have equal access to the ballot box, including by the following:
 (1)Reaffirming the right to a private and independent vote. (2)Reaffirming the right to equal access to voter registration.
 (3)Reaffirming the right to request accommodations and materials in accessible formats while voting. (4)Reaffirming the right to the assistant of his or her choice while voting, with the exception of the voter’s employer or union representative.
 (5)Reaffirming the right to an accommodation when waiting in line at a polling place. (6)Reaffirming the right to obtain new ballots for voters who make mistakes while filling out their ballots.
 (7)Ensuring the right to vote after the polls close if they are in line, or waiting to vote curbside, prior to the polls closing.
 (8)Reaffirming the right to an accessible polling station. (9)Ensuring the right to vote while under guardianship.
 (10)Ensuring the ability to report violations of their voting rights and advocate on problems they experienced while voting.
 (11)Ensuring access to voting systems and materials in polling places that are accessible, timely, and well-maintained.
			